DISSENTING OPINION
MUNDY, Member,
I dissent, and would dismiss all charges against respondent.
The Office of Disciplinary Counsel has been aware of, respondent’s admitted wrongdoing since *421March of 1980. There is nothing difficult about prosecuting a matter where the salient facts are unconditionally admitted. Nevertheless, this matter lay dormant in the Office of Disciplinary Counsel for more than three years.
The delay was compounded when the hearing committee to which it was assigned inexplicably waited an additional two years before convening its initial hearing in September of 1985. No excuse was offered or exists for the inordinate delay in prosecuting and adjudicating this matter. There is no evidence whatsoever that respondent was to any degree responsible for this delay.
My colleagues are of the opinion that because respondent has at all times admitted his wrongdoing, the delay, though reprehensible, was nevertheless not prejudicial. I agree that respondent’s admission of his misconduct removes the type of prejudice which is a prerequisite to the defense of laches; but wholeheartedly disagree with the conclusion that respondent has therefore not been prejudiced. Had the Office of Disciplinary Counsel, and this board as the overseer of hearing committees, fulfilled their respective obligations of due diligence, respondent’s discipline, no matter how severe, would today be a painful but instructive memory.
Respondent’s misconduct does not disenfranchise him from the reasonable expectation that he will be accorded fairness and justice. As succinctly stated by [B], Esq., a member of the hearing committee, in his dissenting opinion:
“This is not a case in which the majority is ‘kicking the man when he is down’; but rather is the case where the man was down six years ago, got back up on his feet, has continued to practice in a professional manner, and the majority now wants to ‘kick *422him down again.’ To my way of thinking, enough is enough.”
I cannot in good conscience recommend the discipline of another, in a case where we ourselves may be considered to be in violation of our own rules with respect to diligence. No matter how it is viewed, the delay in this matter was inordinate, inexcusable, and prejudicial to the respondent. I must therefore recommend dismissal of all charges.
ORDER
SCHWARTZMAN, Chairman
And now, this July 18, 1986, upon consideration of the report and recommendation of hearing committee [ ] dated December 9, 1985 and dissenting opinion dated December 6, 1985; it is ordered and decreed, that the said respondent of [ ] County, be subjected to private reprimand by the Disciplinary Board of the Supreme Court of Pennsylvania as provided in Rule 204(a)(5) of the Pennsylvania Rules of Disciplinary Enforcement at the next session of this board. Costs are to be paid by respondent.